Neuberger Berman Income Funds® Neuberger Berman Tax-Free Money Fund Reserve Class Supplement to the Summary Prospectus and the Prospectus dated July 27, 2010 The Board of Trustees of Neuberger Berman Income Funds recently approved the liquidation of Neuberger Berman Tax-Free Money Fund (the “Fund”), which is scheduled to occur on or about September 28, 2010 (the “Liquidation Date”). Investors may continue to redeem shares of the Fund through the Liquidation Date. Effective August 24, 2010, the Fund’s shares will no longer be offered for sale to new investors.Existing shareholders of the Fund can continue to purchase shares.If you purchased shares through an account with Neuberger Berman LLC, you should have received a letter describing alternative arrangements for the investment of your assets once the Fund is liquidated.If you have any questions, please contact your Neuberger Berman representative or your investment provider, as appropriate. In addition, the last sentence of the legend on the first page of the Fund’s Summary Prospectus is deleted and replaced with the following: The Fund’s prospectus dated July 27, 2010, as amended August 24, 2010 (and as it may be further amended or supplemented), and SAI dated July 27, 2010 (and as it may be further amended or supplemented), are incorporated herein by reference. The date of this supplement is August 24, 2010. Neuberger Berman Management LLC 605 Third Avenue2nd Floor New York, NY10158-0180 212-476-8800 Broker/Dealer and Institutional Services: 800-366-6264 Web site: www.nb.com
